Citation Nr: 0628985	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-43 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disorder.

3.	Entitlement to service connection for a right knee 
disorder.

4.	Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1986.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Phoenix, 
Arizona, which determined that new and material evidence had 
not been received to reopen previously denied claims for 
service connection for right knee and lumbar spine disorders.

In October 2005, to support his claims, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  This type of proceeding is also 
referred to as a "travel Board" hearing.  His wife was 
present at the hearing, but she did not testify.  A 
transcript of the proceeding is of record.  

During the hearing, the veteran also claimed entitlement to 
service connection for right knee and lumbar spine disorders 
as secondary to his already service-connected residuals of a 
right ankle fracture.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).  These additional, newly 
raised, issues represent distinct claims from the current 
matters on appeal -- involving his petition to reopen the 
previously denied claims for service connection for these 
same conditions, but on the basis of a direct (as opposed to 
secondary) relationship to his military service.


Consequently, these additional claims are not currently 
before the Board.  See 38 C.F.R. § 20.200 (2005).  So they 
are referred to the RO for appropriate development and 
consideration.  To the extent, however, the veteran is 
claiming entitlement to direct service connection, this will 
be addressed below.


FINDINGS OF FACT

1.	The veteran has received detailed and thorough information 
as to the evidence required to substantiate the claims on 
appeal, including whose responsibility - his or VA's, it was 
to obtain the supporting information and evidence.  Moreover, 
all relevant evidence necessary for a fair disposition of the 
claims has been obtained.

2.	In a May 2002 rating decision, the RO denied the veteran's 
original claims for service connection for right knee and 
lumbar spine disorders.  He was notified of that 
determination later that month and did not appeal.

3.	Since then, additional evidence has been submitted 
relating to an unestablished fact necessary to substantiate 
these claims and raises a reasonable possibility of 
substantiating them.

4.	However, the most persuasive evidence of record still 
weighs against finding that either the veteran's right knee 
or lumbar spine disorder began in service or is otherwise 
causally related to his military service - including trauma.




CONCLUSIONS OF LAW

1.	The RO's May 2002 decision denying the claims for service 
connection for right knee and lumbar spine disorders is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.201 (2005).

2.	At least some of the additional evidence received since 
that May 2002 decision is new and material and, therefore, 
sufficient to reopen these claims.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.	The veteran's right knee disorder was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

4.	The veteran's lumbar spine disorder was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In the present case, the RO has provided the veteran with 
comprehensive explanation of the significance of the VCAA and 
its attendant duty to notify and assist to the continuing 
evidentiary development of his claims, primarily through 
issuance to him of an October 2003 VCAA notice letter.  That 
correspondence expressly referred to the veteran's then-
pending petition to reopen previously denied claims for 
service connection for right knee and lumbar spine 
disabilities    in addressing the relevant provisions of the 
VCAA -- however, the notice information provided therein, 
also sufficiently afforded content-specific notice regarding 
the legal requirements for establishing the underlying claims 
for service connection, as well.  Per the first element set 
forth in the Pelegrini II decision as to the criteria for 
satisfactory VCAA notice, the October 2003 letter presented 
an explanation of the general type of evidence that would be 
most helpful in order to substantiate the veteran's claims.  
Significantly, the October 2004 statement of the case (SOC) 
also set forth in greater detail the specific evidence the 
veteran would need to provide in order to effectively meet 
each of the components of a valid claim for service 
connection, for a disability claimed has having been directly 
incurred or aggravated in service.    

Through the October 2003 correspondence, the RO also provided 
an explanation as to the mutual responsibility between VA and 
the veteran himself, to obtain further evidence relevant to 
the disposition of his appeal.  See Quartuccio v. Principi,                      
16 Vet. App. 183, 186-87 (2002).  The RO informed the veteran 
in this regard,    that VA would undertake reasonable efforts 
to help obtain evidence such as medical records, employment 
records, and records from Federal agencies.  Enclosed with 
the October 2003 letter, were copies of VA Form 21-4142 
(Authorization and Consent to Release of Information), upon 
which he could identify any sources of additional medical 
evidence which had not been obtained.  So the second and 
third elements of the Pelegrini II analysis were also met 
based upon the issuance of      this letter.  

While the above-referenced documents satisfied the first 
three notice requirements outlined in 38 C.F.R. § 3.159(b)(1) 
and Pelegrini II, they did not include the specific language 
of the "fourth element" mentioned above.  No matter, 
though.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the October 2003 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.          
That correspondence request that the veteran provide the RO 
with any additional evidence and information that would help 
demonstrate entitlement to an award of the benefits sought.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  The absence 
of such a request is unlikely to prejudice him, and thus, 
the Board finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2004), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

Furthermore, in addition to the above-mentioned provisions 
that pertain to the content of VCAA notice, there is also 
the consideration that the relevant notice information must 
have been provided to the veteran in a timely manner.  In 
this instance, the RO's October 2003 VCAA notice letter 
preceded the January 2004 rating decision on appeal, which 
denied each of his petitions to reopen.              This 
sequence of events is consistent with what the Court 
indicated through the Pelegrini II decision will constitute 
timely VCAA notice -- issuance of the relevant notice 
information in advance of the initial RO adjudication of the 
claim under consideration.  See 18 Vet. App. at 119-20.  See 
also 38 U.S.C.A. § 5103(a);        38 C.F.R. § 3.159(b)(1).  
Consequently, the October 2003 correspondence may be 
considered to have been sent to the veteran in a timely 
manner. 

Furthermore, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The RO has obtained his service medical records 
(SMRs) and treatment records from various private physicians 
from the late-1990s up until the present.  Additionally, the 
RO has     also arranged for the veteran to undergo VA 
examinations on several occasions,       in connection with 
the previous adjudication on the merits of his original 
claims for service connection.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In support of his claims, the veteran has provided additional 
copies of his SMRs, further records from treating physicians, 
including a statement from Dr. H., and various personal 
statements.  The veteran also testified at an October 2005 
travel Board hearing before the undersigned VLJ of the Board.  
See 38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the petitions to reopen and then move on 
to the merits of the claims.


Petitions to Reopen Previously Denied, Unappealed, Claims

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained in the line of duty while in the military. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The veteran's original claims for service connection for 
right knee and lumbar spine disorders were denied in a May 
2002 RO rating decision.  The essential basis of that denial 
was the absence of evidence showing a causal link between his 
then currently diagnosed right knee and low back conditions 
and his active military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.")



Regarding his claimed right knee disorder, the RO observed 
that the veteran's SMRs did not mention any injury sustained 
to his right knee, and that the one documented instance in 
service relating to an injury to his right lower extremity 
concerned a chip fracture of his right ankle, in particular.

Likewise, there was no record of a lumbar spine condition 
during service, and the only symptoms (pain, etc.) noted 
during service of a back condition actually involved the 
thoracic segment of the spine - as opposed to the lumbar 
segment of the low back.

Also, the record did not indicate either condition, right 
knee or low back, began until several years after service, 
and thus, there was no evidence of continuity of 
symptomatology since service.  See 38 C.F.R. § 3.303(b).

Later that month, the RO sent the veteran a letter notifying 
him of the denial of his claims, and he did not appeal.  So 
that May 2002 rating decision became final and binding on him 
based on the evidence then of record.  See U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2005).  
This, in turn, means there must be new and material evidence 
since that decision to reopen his claims and warrant further 
consideration of them on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156 (2005); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's May 2002 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).



The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's current petition to reopen his claims was 
received in June 2003, after that cutoff date.  So the 
amended version of §3.156(a), providing a new definition of 
new and material evidence, applies to his current appeal.
   
According to the amended version of 38 C.F.R. § 3.156(a) 
(2005), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

As mentioned, the justification upon which the RO previously 
determined that service connection was not warranted was the 
lack of competent evidence of a causal relationship (i.e., 
medical nexus) between the presently claimed disabilities and 
military service.  Hence, for any additional evidence 
received since the May 2002 denial, it must pertain to this 
particular element to help satisfy the legal requirements for 
service connection.



The evidence that has been added to the record since the May 
2002 denial, which was not already on file, consists of an 
October 2005 letter from Dr. H., a private physician treating 
the veteran.  Also submitted were treatment records from a 
Dr. P., dated from February 1998 to March 2002, and various 
personal statements from the veteran.

The October 2005 private physician's statement, in 
particular, is "new" since it was not of record when the RO 
previously adjudicated the claims in May 2002.  But this 
statement also is "material" for both the right knee and 
low back claims inasmuch as it provides competent evidence 
that one or both conditions may have been incurred in 
service, as alleged.  It is the only opinion of record up to 
this point that is generally supportive of the claimed 
medical nexus between these conditions and the veteran's 
military service.  According to this statement from Dr. H., 
the veteran sustained a fall into a depression in the ground 
in 1984 while on active duty, during which he twisted his 
right knee and experienced significant back pain in the 
aftermath of the injury.  This injury reportedly occurred in 
addition to the documented 1984 right ankle chip fracture 
with residuals (for which the veteran is already service 
connected).  Dr. H further explained that it was possible to 
say with reasonable medical probability that an injury to the 
back occurred in 1984, and that it contributed to some degree 
to the degenerative condition of the veteran's spine.

This medical opinion speaks to the likelihood of the cause-
and-effect relationship between the reported 1984 fall while 
in military service and the subsequent spinal stenosis at 
levels of the lumbar spine.  The opinion also notes the 
occurrence of a right knee injury in service that, by 
implication, would have then contributed to the onset of the 
right knee disorder.  This physician's statement is based to 
a substantial extent on the veteran's unsubstantiated 
allegation of these injuries in service, without as of yet 
direct verification of the extent of these injuries sustained 
by way of his SMRs.  Nevertheless, the credibility of this 
opinion is presumed at this stage of the adjudication, i.e., 
the probative value of it does not come into question until 
the claims are readjudicated on the merits (de novo).  See 
Justus, 3 Vet. App. at 513.


Consequently, new and material evidence has been presented to 
reopen the claims for service connection for right knee and 
lumbar spine disorders, and readjudication of the underlying 
claims for service connection on the merits (de novo) will 
ensue.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998).


Claims for Service Connection

As mentioned, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Certain conditions involving what are generally recognized 
as diseases of               a chronic nature, such as 
arthritis, will be presumed to have been incurred              
in service if manifested to a compensable degree within one 
year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet 
App. 518, 519 (1996).  

Following the review of all medical evidence from during the 
veteran's service, and post-service evidence inclusive of 
recent findings pertaining to evaluation and treatment of the 
disabilities claimed, the objective requirements for service 
connection for right knee and lumbar spine disorders have not 
been met.  Since the alleged basis for the development of 
these claimed conditions is that of a direct relationship to 
injuries in service, the record concerning the veteran's 
medical history during service, inclusive of his service 
medical records (SMRs), as well as his own assertions 
concerning the events therein, are of essential importance 
and initially warrants consideration.   

The veteran's SMRs objectively show that in 1984, when one or 
more injuries are alleged to have occurred to both his right 
knee and lumbar spine areas, he underwent evaluation in 
January 1984 for left paravertebral pain in the 
thoracic segment of his spine (at T5-T6).  There was no 
reference then as to potential etiology.  The records do not 
show that this symptom returned at any point during service.  
Then in October 1984 he was noted to have sustained a severe 
right ankle sprain earlier that month from a football injury, 
with a resulting small chip fracture to the medial malleolus 
(in his right ankle).  He received additional follow-up 
treatment for the right ankle injury for several ensuing 
months, although with no apparent impairment or involvement 
of his right knee.  His May 1986 military separation 
examination noted the right ankle injury, but otherwise no 
other injury during service - including to his right knee 
specifically.

The veteran has further described on several instances having 
experienced additional injury in conjunction with the 
documented October 1984 right ankle sprain and chip fracture, 
stating that during that incident he stepped into a 
depression in the ground while running and fell, in the 
process twisting his knee and also having immediate pain and 
discomfort in the area of his lower back.  He says the 
doctors in service recognized and treated the extent of his 
right ankle problems, but that his right knee and lower back 
manifestations were not then fully realized.  To the extent 
he has alleged further injury, not actually documented in 
those service records obtained, it should be considered at 
minimum a plausible occurrence under these circumstances.  
See e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(discussing the competence of a layman to allege the 
occurrence of events based on their own observation).  This 
aside, however, the underlying determination as to whether 
this incident caused the onset of either of the current 
disabilities claimed is a medical question, so beyond the 
scope and competence of a layman.  And the Board must assess 
the probative value of the medical evidence of record that 
addresses this determinative issue.

Prior to discussion of the evidence as to a potential medical 
relationship to service, however, it warrants mentioning that 
there is no indication of a right knee condition until a 
February 1998 private treatment report of the veteran's 
evaluation for right knee pain.  He said the pain had been 
bothering him for the past 8 to 10 years (so a reported 
history of presumably, no earlier than 1988), resulting in a 
diagnosis of chondromalacia of the patellae.  Similarly, the 
evidence does not show the existence of spinal stenosis at 
L4-5, with osteoarthritis of the lower lumbar facet joints, 
until an August 1999 MRI report.  So neither condition at 
issue was initially manifested within the one-year 
presumptive period following service for arthritis, keeping 
in mind the veteran was discharged from the military in July 
1986.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Consequently, there must be competent medical evidence 
establishing a direct (as opposed to presumptive) 
relationship between the veteran's present lumbar spine and 
right knee disabilities and his military service.  
See 38 C.F.R. § 3.303(d).  See too, Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The competent evidence of record with regard to this issue of 
the etiology of the claimed conditions consists of the 
opinions of two physicians who have each evaluated the 
veteran for his right knee and lower back disorders.

In the first relevant medical opinion of record, on VA 
orthopedic examination in April 2002, the examiner observed 
with respect to the veteran's history his documented in-
service right ankle injury from October 1984, following 
review of the claims file.  He further noted the veteran's 
report of having injured the right knee and low back at the 
same time when he stepped into a hole in the ground.  The 
veteran also stated he had the onset symptoms in his right 
knee in 1990, other than immediately after the injury itself.  
Subsequent post-service records from 2001 also showed 
confirmation of right knee chondromalacia and defects of the 
lumbosacral spine.   

Following this review of the claims file, and an objective 
physical examination, the VA examiner diagnosed right knee, 
status-post surgery, with minor spurring at the superior 
margin of the patella; and lumbar spine, status-post surgery, 
plus degenerative joint disease.  He further expressed the 
opinion that the veteran's lumbar spine condition was not 
directly related to his military service, in that the 
examiner could not find any record from the SMRs referring to 
the lumbar spine as opposed to thoracic spine, from the 1984 
approximate date of injury alleged.  He indicated there did 
not appear to have been any lumbar spine condition 
in service, which could have then led to the present 
condition.  Additionally, he indicated the veteran's right 
knee condition was not related to service, in particular, 
because he did not have any symptomatology at separation or 
for several years afterwards.

Subsequently, as mentioned when reopening his claims, the 
veteran provided an October 2005 statement from Dr. H., a 
private physician treating him for right knee and lower back 
problems.  Dr. H's statement provides a more favorable 
opinion concerning the issue of nexus.  According to Dr. H, 
the veteran experienced a fall in 1984 - as described, and 
since he was a corpsman at that time he may have been treated 
by other corpsman and the military physician on a less formal 
basis, which would lead to incomplete documentation of 
treatment.  The physician explained that during this incident 
in question the veteran twisted his right knee and fell to 
the ground, hit the ground hard enough that he fractured 
several ribs, and had back pain afterwards.  He was later 
evaluated following service for weakness of the right thigh 
and developed spinal stenosis.

In the view of this physician, it was possible to say with 
reasonable medical probability that an injury to the 
veteran's back occurred in 1984 when he fell in the hole.  
Also, while it was not possible to assess how much of a role 
this injury had in the onset of spinal stenosis, it was 
possible to determine with reasonable probability that his 
fall in some manner contributed to the overall degenerative 
picture of the spine.   
So we have two conflicting medical opinions, Dr. H's versus 
the VA examiner's.

In adjudicating the claims on appeal, the Board has the 
responsibility of weighing the evidence both favorable and 
unfavorable, to determine where to give credit and where to 
withhold the same, including accepting certain medical 
opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown,       7 Vet. App. 429, 433 
(1995)); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
there are legitimate reasons for finding that the April 2002 
VA examiner's opinion is the more probative assessment.

The April 2002 VA physician's opinion, in particular, has as 
its foundation a comprehensive medical basis, consisting of 
present clinical examination results and detailed 
consideration of the contents of the veteran's claims file, 
including those records which might otherwise have shown 
evidence of the onset of either right knee or lumbar spine 
conditions.  In comparison, the opinion of the veteran's 
private physician, Dr. H, did not have a similar objective 
basis; rather, it was grounded almost entirely in the 
veteran's self-reported history, for which his SMRs did not 
help to verify the extent of injuries.  And while earlier 
reports from this physician show that he reviewed the January 
1984 report from service of thoracic spine pain, that could 
not pertain to the October 1984 alleged injury.  
The reference to a history of having fractured "several" 
ribs during the injury in question also is not documented 
anywhere in the SMRs, as an injury of this severity would 
reasonably be expected to have been.  In any event, 
even considering the potential likelihood of the occurrence 
of injury as claimed, Dr. H's October 2005 opinion does not 
represent a sufficiently definitive statement on etiology to 
warranting granting the claims.  He found the purported 
injury to be a probable contributing factor to lumbar 
arthritis, though not to an identifiable degree, and did not 
comment further on the extent of a relationship to the 
current right knee problems.

The April 2002 VA examiner's opinion, on the other hand, was 
well-informed in view of the complete factual basis grounded 
in the SMRs and subsequent treatment history, and should be 
considered the most probative opinion as to the conclusion 
expressed concerning medical nexus.  See Schafrath v. 
Derwinski, 1 Vet. App. 589,             595 (1991); Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993); Goss v. Brown,            
9 Vet. App. 109, 114 (1996). 

The Board has also taken into account the assertions of the 
veteran in adjudicating his claims for service connection -- 
however, since he is a layman, he does not have the necessary 
medical training and expertise to give a probative opinion on  
the cause of the claimed disabilities, including whether due 
to his 1984 injury during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons and bases, the claims for service 
connection for right knee and lumbar spine disorders must be 
denied because the preponderance of the evidence is 
unfavorable, in turn meaning the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. 5107(b); 38 C.F.R. § 
3.102.  See also Alemany v. Brown,                      9 
Vet. App. 518, 519 (1996).


ORDER

The petitions to reopen the claims for service connection 
for right knee and lumbar spine disorders are granted.

But the claims for service connection for right knee and 
lumbar spine disorders are denied on the merits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


